*436OPINION.
Aeundell :
The evidence introduced by petitioner is entirely insufficient for us to determine the value of the shares of stock in the Bear Paw Mining Co. and the shares in the Calusa Leonard Extension Copper Co. The respondent must, therefore, be affirmed.
The properties located on lot No. 3, block 42 and on lots 5 and 6, block 58, both in Butte, Mont., should be included in decedent’s gross estate at the value fixed in the findings of fact.
Judgment toill be entered on 15 days’ notice, under Rule 50.
Considered by Lansdon and Gkeen.